PER CURIAM.
We affirm the defendant’s convictions for second degree murder with a firearm and unlawful possession of a firearm during the commission of a criminal offense. See Duest v. State, 462 So.2d 446, 448 (Fla.1985); Williams v. State, 438 So.2d 152, 153 n. 1 (Fla. 3d DCA), cause dismissed, 443 So.2d 981 (Fla.1983).
We reverse, however, the departure sentence imposed and remand the cause for resentencing within the guidelines’ range *284of 17 to 22 years. See Scurry v. State, 489 So.2d 25 (Fla.1986); State v. Mischler, 488 So.2d 523 (Fla.1986); McCray v. State, 503 So.2d 995 (Fla. 3d DCA 1987); Rackley v. State, 501 So.2d 175 (Fla. 4th DCA 1987).
Affirmed in part; reversed in part and remanded.